 

Exhibit 10.1


TRANSITIONAL SERVICES EMPLOYMENT AGREEMENT


THIS AGREEMENT is made, effective as of March 28, 2016, by and between Gibraltar
Industries, Inc., a Delaware corporation, with offices at 3556 Lake Shore Road,
Buffalo, New York 14219 (the “Company”), and Paul M. Murray, an individual
residing at                     , (the “Executive”).


RECITALS:


Prior to March 28, 2016, the Executive has been the Senior Vice President –
Human Resources of the Company. In connection with the anticipated retirement of
the Executive and related succession planning that has been under development by
the Company, the Company and the Executive have agreed that the Executive will
resign from his position as an officer of the Company, effective as of March 28,
2016, and that, thereafter, the Executive will provide assistance to the
Company’s senior management team in the transition of the duties of Senior Vice
President – Human Resources to a successor until the Executive’s retirement
which will occur on or before March 1, 2017.
 
The Company and the Executive desire to set forth in writing the terms and
conditions upon which the Executive will be continue to be employed by the
Company until his retirement or earlier termination.
  
    
CONSIDERATION:


NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:


ARTICLE 1.

Employment and Duties


1.01    Relinquishment of Officer Status. Effective as of the date hereof, the
Executive hereby resigns from his position as an elected officer of the Company
holding the title Senior Vice President – Human Resources and from his position
as an elected officer of each of the Company’s direct and indirect wholly owned
subsidiaries and limited liability companies and the Company hereby accepts such
resignation, effective as of the date hereof.

1.02    Continued Employment. During the period beginning on the date of this
Agreement and continuing until March 1, 2017, or, if earlier, the termination of
the Executive’s employment, the Company hereby agrees to continue to employ the
Executive in a capacity in which he is not an elected officer of the Company but
holds the title Senior Vice President – Administration for the Company. Subject
to the provisions of Article 3 hereof, the Executive will continue to be
employed by the Company, serving as Senior Vice President – Administration

1



--------------------------------------------------------------------------------

 

through March 1, 2017, which day, unless his employment with the Company has
been terminated earlier pursuant to Article 3 hereof, will be the last day of
his employment with the Company and on March 2, 2017, the Executive shall be
deemed to have retired from his employment with the Company. For purposes of
this Agreement, the termination of the Executive’s employment at the close of
business on March 1, 2017 is sometimes hereinafter referred to as his
“Retirement”.

1.03    Duties. During the period of his employment under this Agreement the
Executive shall report to the Company’s Chief Executive Officer and shall
perform duties and responsibilities which have been developed by the Chief
Executive Officer in consultation with the Executive and which are designed to
facilitate the transitioning of the duties of the Company’s senior human
resources executive to a newly elected officer of the Company as well as to
implement administrative policies and processes designed to enhance the
efficiency of the Company’s human resource functions.

ARTICLE 2.
Compensation and Fringe Benefits


2.01    Transitional Services Salary and Benefits. (a) For and in consideration
of the Executive’s agreement to provide the transitional services contemplated
by this Agreement, subject to the provisions of Section 6.01, Section 6.02 and
Section 6.03 hereof, the Company shall pay the Executive an aggregate amount,
excluding any incentive compensation which the Executive may become entitled to
pursuant to the following provisions of this Article 2, equal to the amount
which the Executive would be entitled to receive at his current base salary over
the period beginning April 1, 2016 and ending December 31, 2017 (such period
being hereinafter the “Transitional Services Payment Period”), which amount is
equal to Four Hundred Forty One Thousand Dollars ($441,000.00) (such amount
being hereinafter the “Transitional Services Salary Payment”). Subject to the
provisions of Section 6.01, Section 6.02 and Section 6.03 hereof, the
Transitional Services Salary Payment shall be payable to the Executive in
substantially equal installments, less applicable withholding taxes, over the
Transitional Services Payment Period. Except as provided in Section 6.02(a), the
dates on which the installments of the Transitional Services Salary Payment are
made to the Executive shall be the same dates during the Transitional Services
Payment Period that salaried employees employed by the Company at its Buffalo,
New York corporate headquarters receive regularly scheduled payments of their
base salaries. The Executive acknowledges and agrees that, effective as of April
1, 2016, he will no longer be entitled to receive payment of his base salary
and, instead of payment of his base salary, he will, subject to the provisions
of Section 6.01, Section 6.02 and Section 6.03 hereof, be entitled to payment of
the Transitional Services Salary Payment.

(a)    In addition to the payment of the Transitional Services Salary Payment,
during the period beginning on the date of this Agreement and ending on March 1,
2017 or, if earlier, the date the Executive’s employment with the Company is
terminated, the Company shall make available to the Executive the group medical
insurance coverage which is available to all executives employed by the Company
at its Buffalo, New York, corporate headquarters on the same terms (including
co-pays, deductibles and employee paid premiums) that such group

2



--------------------------------------------------------------------------------

 

medical insurance coverage is available to all executives employed by the
Company at its Buffalo, New York, corporate headquarters (the right of the
Executive to receive such group medical insurance coverage on such terms being
hereinafter the “Transitional Group Medical Benefit”).

2.02    Incentive Compensation. (a) Subject to the following provisions of this
Section 2.02, the Executive shall continue to be entitled to participate in the
Company’s annual cash incentive compensation program known as the Management
Incentive Compensation Plan (the “MICP”) for the 2016 calendar year and the
annual cash incentive compensation which shall be payable to the Executive for
the achievement by the Company of the targeted level of performance as
established by the Compensation Committee for 2016 under the MICP shall be equal
to thirty five percent (35%) of the Executive’s Two Hundred Fifty Two Thousand
Dollar ($252,000.00) 2016 base salary. In connection with the Executive’s
participation in the MICP, the Executive shall also be entitled to participate
in and receive awards of restricted stock units under the management stock
purchase plan (“MSPP”), a feature of the Gibraltar Industries, Inc. 2015 Equity
Incentive Plan (the “Omnibus Plan”). In addition, for the period January 1, 2017
through March 1, 2017, the Executive shall be eligible to receive a pro-rata
payment of the amount which he would have earned under the MICP had he remained
in the employ of the Company through December 31, 2017 at an annual base salary
equal to his 2016 base salary, which pro-rata payment shall be made to the
Executive at the same time that payment of annual incentive compensation with
respect to the 2017 calendar year, if any, is paid to executive employees of the
Company. For the avoidance of doubt, the Executive shall be permitted to defer
his receipt of any portion of any MICP payment for the 2017 calendar year and
purchase restricted stock units with such deferred amounts and, if the Executive
makes any such deferral, to receive matching restricted stock units at the same
percentage that the Executive received with respect to his deferral of his 2015
MICP payment.

(a)    The Executive shall retain the rights he has acquired under the terms of
awards of restricted stock units and performance stock units which he has
received under the Company’s equity based long term incentive plan (the “LTIP”).

(b)    Payment of the amount, if any, of any bonus the Executive may become
entitled to receive pursuant to the terms of the MICP shall be made to the
Executive in accordance with the terms of the MICP. The amount and timing of
payment of any cash compensation which the Executive may be entitled to receive
as a result of his participation in the MSPP shall be determined pursuant to the
terms of the MSPP. The issuance of shares of common stock of the Company to
which he may be entitled with respect to restricted stock units awarded to the
Executive under the terms of the LTIP and the payment to the Executive of cash
to which he may be entitled with respect performance stock units awarded to the
Executive under the terms of the LTIP shall be made to the Executive in
accordance with the terms of the applicable restricted stock unit awards and
performance stock unit awards made to the Executive under the LTIP.

2.03    Change in Control Benefits. The Company and the Executive are parties to
a Change in Control Agreement dated February 20, 2009 (hereinafter the “Change
in Control

3



--------------------------------------------------------------------------------

 

Agreement”) providing certain benefits to the Executive upon the occurrence of a
Change in Control (as defined in the Change in Control Agreement). Capitalized
terms used but not otherwise defined in this Section 2.03 shall have the meaning
ascribed to such terms under the Change in Control Agreement. The Company and
the Executive hereby agree that, except as expressly provided by this Section
2.03, upon the occurrence of a Change in Control, the Executive shall have all
the rights provided by the Change in Control Agreement, including, but not
limited to, the right to receive a lump sum payment of all installments of the
Transitional Services Salary Payments provided for by this Agreement which are
unpaid at the time the Change in Control occurs (as provided for by Section
3(a)(ii) of the Change in Control Agreement) due to the fact that the
Transitional Services Salary Payments provided for by this Agreement constitute
“compensation which is payable at a time and in a manner which constitutes a
‘deferral of compensation’ as described in Section 3(a)(ii) of the Change in
Control Agreement. Notwithstanding the foregoing or anything to the contrary
contained in the Change in Control Agreement, if a Change in Control occurs and
the Executive’s employment is terminated by the Company without “Cause” or by
the Executive for a “Good Reason” then:


(a)     If the date on which such termination occurs is on or prior to December
31, 2016, the Executive shall not be entitled to receive payment of his Annual
Compensation as provided for in Section 4(b)(ii) of the Change in Control
Agreement; and


(b)     If the date on which such Termination occurs is at any time on or after
January 1, 2017 and prior to March 2, 2017, the Executive shall not be entitled
to payment of his Annual Compensation as provided for in Section 4(b)(ii) of the
Change in Control Agreement and, instead the Executive shall receive a lump sum
payment, at the time provided for by Section 4(b) of the Change in Control
Agreement, in an amount equal to: (i) Forty Two Thousand Dollars ($42,000.00) if
the date on which the Executive’s employment occurs prior to February 1, 2017;
or (ii) Twenty One Thousand dollars ($21,000.00) if the date on which the
Executive’s employment is terminated occurs after February 1, 2017 and prior to
March 2, 2017.

2.04    Reimbursement of Expenses. The Company shall reimburse the Executive for
all reasonable expenses which the Executive may, from time to time, incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in the manner prescribed by the Company. In addition, the Company
shall reimburse the Executive for, or pay directly, the reasonable fees of
Colligan Law LLP incurred by Executive in connection with the review of this
Agreement. The Company and the Executive acknowledge and agree that the
foregoing shall not give the Company any power to direct the legal
representation provided by Colligan Law LLP to Executive.

2.05    Tax Qualified Plans. For as long as the Executive remains an employee of
the Company, the Executive shall be entitled to participate in the tax qualified
401(k) plan maintained by the Company for employees of the Company who are
employed at the Company’s corporate offices and any other tax qualified plans
which the Company may, from time to time, maintain for employees of the Company
who are employed at the Company’s corporate headquarters. After his retirement,
the Executive shall be permitted to maintain an account under

4



--------------------------------------------------------------------------------

 

the terms of the tax qualified 401(k) plan as permitted by such 401(k) plan.

2.06    Group Welfare Benefits. For as long as the Executive remains an employee
of the Company, the Executive shall, in addition to his right to receive the
Transitional Group Medical Benefit, be eligible to participate in any other
group health and welfare benefits plans and programs which are maintained by the
Company for exempt salaried employees employed at the Company’s corporate
offices. Notwithstanding the foregoing, the Company shall have no obligation to
maintain or provide such group welfare benefits to the Executive unless the
Executive pays to the Company, on a monthly basis, the employee portion of any
costs associated with the maintenance and provision of such benefits by the
Company, which such costs shall be determined on the same basis as for other
plan participants who are employed by the Company at the Company’s corporate
headquarters. In addition, during the period of the Executive’s employment under
the terms of this Agreement, the Executive shall be eligible to participate in
the group health and welfare plans and programs on the same basis as may be
provided or maintained by the Company for its executive officers.

2.07    Vacation. During the 2016 calendar year, the Executive shall be entitled
to five (5) weeks of paid vacation in addition to U.S. holidays on which
salaried employees employed at the Company’s corporate offices are not required
to report to work; provided that, consistent with the vacation policy of the
Company in effect for salaried employees of the Company employed at the
Company’s corporate headquarters (such policy being hereinafter the “Vacation
Policy”), the Executive shall pre-clear the days on which he intends to take
vacation with the Company’s Chief Executive Officer. If the Executive’s
employment with the Company is terminated prior to December 31, 2016, the number
of weeks of paid vacation which the Executive is entitled to receive shall, to
the extent not previously used by the Executive, be adjusted in a manner which
is consistent with the Vacation Policy. If the Executive is employed by the
Company on and after January 1, 2017, the Executive shall earn vacation days for
any such period of employment consistent with the Vacation Policy based on an
annual vacation accrual of five (5) weeks. The Executive’s rights to payment of
any unused vacation pay shall be determined by the Vacation Policy.

2.08    Perquisites. Prior to the date hereof, the Executive, by virtue of his
status as Senior Vice President – Human Resources is entitled to receive annual
perquisites including, but not limited to, club dues, financial and tax planning
advice, executive physical and personal use of a Company automobile. During the
period of his employment hereunder, the Executive shall be entitled to the same
perquisites that he was entitled to as of the date of this Agreement and, with
respect to the period January 1, 2017 through March 1, 2017, the Executive shall
be entitled to such perquisites on a pro rata basis. Without limiting the
foregoing, with respect to the Company’s automobile, the Executive shall be
entitled to be reimbursed for the use of such automobile for the entire period
of his employment to the same extent that he was entitled to such reimbursement
prior to the date hereof and, subject to the provisions of Section 6.02(b)
hereof, following the termination of his employment, his rights to the Company’s
automobile shall be determined under the Company’s automobile policy as
applicable to retiring executives.


5



--------------------------------------------------------------------------------

 

ARTICLE 3.
Term and Termination


3.01    Term. The period of employment of the Executive under this Agreement
(hereinafter the “Term”) shall begin on the date hereof and continue until the
Executive’s Retirement, or, if earlier, the Executive’s death, the Executive’s
Disability (as hereinafter defined) or a termination of the Executive’s
employment by the Company, with “Cause” (as hereinafter defined).

3.02    Termination For Cause. The Company may terminate the Executive's
employment hereunder at any time for Cause (as defined below), by delivering to
the Executive a written notice of termination setting forth the date on which
such termination is to be effective and specifying in reasonable detail the
facts and circumstances claimed to provide a basis for the termination. For
purposes of this Agreement, the Company shall have “Cause” to terminate the
Executive's employment hereunder if: (a) the Executive is indicted for a felony
involving moral turpitude; or (b) the Executive engages in egregious acts or
omissions which result or are likely to result in material injury to the Company
or its reputation.

3.03    Disability. If, at any time prior to the date the Executive’s employment
with the Company is terminated, it is determined by either the Company or the
Executive that the Executive suffers from a Total and Permanent Disability, the
party that makes the determination that the Executive suffers from a Total and
Permanent Disability shall provide thirty (30) days written notice to the other
party of such determination and, unless such determination is disputed by the
receiving party, effective as of the last day of the calendar month in which
such notice period expires, the Executive’s employment with the Company
hereunder shall be deemed to be terminated. For purposes of this Agreement, the
Executive shall be deemed to suffer from a Total and Permanent Disability if the
Executive is unable to perform the material and substantial duties of the
Executive’s position due to any medically determinable physical or mental
impairment that is reasonably expected to result in death or reasonably expected
to last for a continuous period of not less than twelve (12) months.

ARTICLE 4.
Confidentiality; Non-Compete Provisions


4.01    Confidentiality. During the period of the Executive's employment
hereunder and for a period of three (3) years following a termination, for any
reason whatsoever, of the Executive's employment hereunder, the Executive agrees
that he will not, without the written consent of the Company’s Chief Executive
Officer, disclose to any person (other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or to a person as
required by any order or process of any court or regulatory agency) any
confidential information obtained by the Executive while in the employ of the
Company with respect to any management strategies, policies or techniques or
with respect to any products, improvements, formulae, designs or styles,
processes, customers, methods of distribution, or methods of manufacture of the
Company or any of its subsidiaries; provided, however, that confidential
information shall not include any

6



--------------------------------------------------------------------------------

 

information generally available to the public (other than as a result of
unauthorized disclosure by the Executive) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Company.

4.02    Non-Compete. During a period of three (3) years after the date of any
termination of the Executive's employment hereunder, the Executive will not,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business which competes
with any “Company Business” (as defined in Section 4.03 below) in any geographic
area where such Company Business is being conducted at the time of such
termination. Ownership by the Executive of 2% or less of the voting stock of any
publicly held Company shall not constitute a violation of this Section 4.02.

4.03    Company Business. For purposes of Section 4.02 hereof “Company Business”
shall mean any business conducted by the Company or by any group, division or
subsidiary of the Company at the time of Executive’s termination provided,
however, that: (a) a business shall not be deemed to be a Company Business
unless: (i) 10% or more of the consolidated gross sales and operating revenues
of the Company is derived from such business; or (ii) 10% or more of the
consolidated assets of the Company are devoted to such business; and (b) a
business which is conducted by the Company at the time of the Executive's
termination and which subsequently is sold or discontinued by the Company shall
not, subsequent to the date of such sale or discontinuance, be deemed to be a
Company Business within the meaning of Section 4.02 hereof.

4.04    Non-solicitation of Employees. During a period of three (3) years after
the date of any termination of the Executive’s employment hereunder, the
Executive will not, solicit or offer to employ any individuals that are
employees of the Company or any of its subsidiaries or wholly owned limited
liability companies (including any executive officers of the Company) at the
time the Executive’s employment is terminated; provided that, the limitation on
the right of the Executive to solicit or offer to employ individuals as
contained in this Section shall not apply to any such individuals who, either
before or after the termination of the Executive’s employment hereunder, have
terminated their employment with the Company, its subsidiaries and its wholly
owned limited liability companies.

ARTICLE 5.
Death and Disability Benefits


5.01    Death Benefits.      If: (a) the Executive dies during the Transitional
Services Payment Period; then (b) the Company shall continue to pay the
beneficiary of the Executive (or, if none, the personal representative of the
Executive’s estate) the remaining amount of any unpaid portion of the
Transitional Services Salary Payment according to the same terms that such
payments would have been made to the Executive; and (c) the Company shall pay
the Executive’s spouse the Supplemental Payment provided for by Section 6.03(b)
hereof as adjusted by Section 6.03(c) hereof; and (d) the Company shall cause
the beneficiary of the Executive (or,

7



--------------------------------------------------------------------------------

 

if none, the personal representative of the Executive’s estate) to be paid any
benefits payable to the beneficiaries of the Executive on account of the
Executive’s death as provided for by the terms of: (i) any life insurance
policies maintained by the Company for the benefit of the Executive; (ii) the
Company’s 401(k) plan; (iii) any cash payments the Executive may be entitled to
receive as a result of his participation in the MSPP (including the Management
Stock Purchase Plan that was established by the Company in connection with the
Gibraltar Industries, Inc. 2005 Equity Incentive Plan (the “2005 Omnibus Plan”);
(iv) any equity based incentive compensation awards granted to the Executive
under the Omnibus Plan and the 2005 Omnibus Plan in connection with the LTIP;
(v) any awards of restricted stock, restricted stock units, performance stock
units, options or other equity type awards granted to the Executive under the
terms of the Omnibus Plan, the 2005 Omnibus Plan or otherwise granted to the
Executive; and (vi) any tax qualified retirement plans maintained by the
Company.

5.02    Disability Benefits.        If: (a) the Executive’s employment is
terminated as a result of his suffering of a Total and Permanent Disability;
then (b) the Company shall cause the Executive to be paid any benefits payable
to the Executive on account of his suffering of a Total and Permanent Disability
under the terms of: (i) any disability insurance policies maintained by the
Company for the benefit of the Executive; (ii) the Company’s 401(k) plan; and
(iii) any other tax qualified retirement plans maintained by the Company; and
(c) subject to the provisions of Section 6.02(a) and (b) hereof: (i) the Company
shall continue to pay the Executive the remaining amount of any unpaid portion
of the Transitional Services Salary Payment; and (ii) in the event of the death
of the Executive prior to payment of the remaining amount of the Transitional
Services Salary Payment, following the Executive’s death, the Company shall pay
the beneficiary of the Executive (or, if none, the personal representative of
the Executive’s estate) the remaining amount of any unpaid portion of the
Transitional Services Salary Payment according to the same terms that such
payments would have been made to the Executive; and (iii) the Company shall pay
the Executive and, if applicable, the Executive’s spouse, the Supplemental
Payment provided for by Section 6.03(b) hereof as adjusted, if applicable by
Section 6.03(c) hereof; and (d) subject to the provisions of Section 6.02(a) and
(b) hereof, the Company shall cause the Executive to be paid any benefits
payable to the Executive on account of his suffering of a Total and Permanent
Disability under the terms of: (i) the MSPP established under the Omnibus Plan
and the 2005 Omnibus Plan; (ii) any equity based incentive compensation awards
granted to the Executive under the Omnibus Plan and the 2005 Omnibus Plan in
connection with the LTIP; and (iii) any awards of restricted stock, restricted
stock units, performance stock units, options or other equity type awards
granted to the Executive under the Omnibus Plan, the 2005 Omnibus Plan or
otherwise granted to the Executive.

ARTICLE 6.
Severance and Effects of Termination


6.01    Effect of Termination for Cause.    In the event the Executive's
employment with the Company is terminated by the Company for Cause (as permitted
by Section 3.02 hereof) on the first date following the effective date of such
termination that employees of the Company who are employed at the Company’s
corporate headquarters are paid a regular installment of their base salary (any
such date that employees of the Company who are employed at the

8



--------------------------------------------------------------------------------

 

Company’s corporate headquarters are paid a regular installment of their base
salary being hereinafter a “Pay Date”), the Company shall pay to the Executive,
less applicable payroll and withholding taxes, any installment of his the
Transitional Services Salary Payment which is accrued and unpaid as of the date
the termination of the Executive’s employment becomes effective. After the
amount required to be paid to the Executive by the preceding sentence has been
paid, the Company shall have no further obligation to pay the Executive any
additional installments of the Transitional Services Salary Payment,
compensation or bonuses and, except as otherwise provided in Section 6.03, no
further obligation to pay to or provide the Executive any other benefits. For
purposes of this Agreement, installments of the Executive’s Transitional
Services Salary Payment shall not be deemed to be “accrued” if they are
scheduled to be paid on a Pay Date that occurs after the date on which the
termination of the Executive’s employment is effective.

6.02    Effect of Termination Due to Disability or Retirement. (a) In the event
that the Executive’s employment is terminated due to his Disability or his
Retirement; provided that, within forty five (45) days following the date the
Company delivers to the Executive a waiver and release in the form of Exhibit A
attached hereto (hereinafter the “Waiver and Release”), the Executive executes
and delivers such Waiver and Release to the Company and does not revoke the
Waiver and Release as permitted by the terms of the Waiver and Release, in
addition to any payments which the Executive may be entitled to receive in
connection with his Disability or his Retirement under the terms of the tax
qualified 401(k) plan maintained by the Company and Gibraltar Deferred
Compensation Plan: (i) the Company shall pay to the Executive or issue shares of
common stock of the Company to the Executive, as the case may be, the amount of
the cash payments that the Executive is entitled to receive and the number of
shares of common stock of the Company that the Executive is entitled to receive,
each at the time and in the amount, determined, as applicable, under the terms
of the MSPP, under the terms of any restricted stock unit awards issued to the
Executive prior to the date hereof and under the terms of any performance stock
unit awards issued to the Executive prior to the date hereof; and (ii) the
Company shall, at the time that payments are made to other executives of the
Company under the terms of the MICP for the calendar year in which the
Executive’s employment is terminated, pay the Executive a pro rata portion of
the amount of any cash payment the Executive would otherwise have been entitled
to receive with respect to the MICP for the year in which the Executive’s
employment with the Company is terminated, based on the date on which the
Executive’s employment is terminated; and (iii) the Company shall recommence the
payment of installments of the Transitional Services Salary Payment beginning
with the first Pay Date occurring after the period in which the Executive has
the right to revoke the Waiver and Release has expired and such installments
shall continue to be paid to the Executive through the end of the Transitional
Services Payment Period; and (iv) the Company shall pay the Executive the
Supplemental Payment provided for by Section 6.03(b) hereof. In connection with
the foregoing, during the period beginning on the date of the Executive’s
Retirement or, if applicable, the date the Executive’s employment is terminated
due to his Disability and ending on the first day following the last date that
the Executive has the right to revoke the Waiver and Release, the installments
of the Transitional Services Salary Payment and any payments which the Executive
is entitled to receive under the terms of the Gibraltar Deferred Compensation
Plan shall be suspended pending the receipt of the executed Waiver and Release
from the Executive

9



--------------------------------------------------------------------------------

 

and the expiration of the period within which the Waiver and Release is able to
be revoked. In addition, at the time the installments of the Transitional
Services Salary Payment are re-commenced, the Company shall include with the
first payment, the aggregate amount of the installments of the Transitional
Services Salary Payment that were suspended, less applicable withholding taxes
and, to the extent required by the terms of the Gibraltar Deferred Compensation
Plan, the aggregate amount, if any, of payments the Executive was entitled to
receive under the terms of the Gibraltar Deferred Compensation Plan that were
suspended, less applicable withholding taxes. In connection with the termination
of the Executive’s employment due to his Retirement or, if applicable, his
Disability, the Company shall promptly, but in no event more than twenty (20)
days following the termination of the Executive’s employment

(a)    In the event that the Executive fails or refuses to execute and return
within the forty five (45) day period following the date the Company delivers
the Waiver and Release to the Executive, or if the Executive revokes the Waiver
and Release after it has been executed and delivered to the Company and prior to
the expiration of the period within which the Waiver and Release may be revoked:
(i) the Executive shall not be entitled to issuance of any shares of common
stock of the Company; and (ii) the Executive shall not be entitled to payment of
any amount from the Company, including, but not limited to, payments otherwise
due under the terms of any restricted stock unit awards issued to the Executive,
payments otherwise due under the terms of any performance stock units issued to
the Executive, the Transitional Services Salary Payment, any amount which the
Executive would otherwise have been entitled to receive under the terms of the
MICP or any amount which the Executive would be entitled to receive under the
terms of the Gibraltar Deferred Compensation Plan; and (iii) the Executive shall
not be entitled to receive the Supplemental Payment provided for by Section
6.03(b) hereof; and (iv) the Executive shall not be entitled to receive any
perquisites he would otherwise be entitled to receive.

(b)     After the amounts required to be paid to the Executive by Section
6.02(a) have been paid, the Company shall have no further obligation to pay the
Executive any additional compensation or bonuses and, except as otherwise
provided in Section 6.03 hereof, no further obligation to pay to or to provide
the Executive any other benefits.

6.03    Obligations Which Survive Termination. (a) Nothing in this Agreement
shall be deemed to limit the Executive's rights to receive or the obligation of
the Company to pay or provide for the Executive and his beneficiaries any
benefits accrued by the Executive at any time under the terms of the Company’s
401(k) plan. In addition, nothing in this Agreement shall be deemed to limit the
right of the Executive or the Executive’s spouse to receive continuation
coverage under the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).

(a)    In the event the Executive’s employment with the Company is terminated
due to his Retirement or, if earlier, due to his suffering of a Total and
Permanent Disability, for each calendar month beginning with the month of March,
2017, in the case of the Executive’s Retirement, or, in the case the Executive’s
employment is terminated due to his suffering of a Total and Permanent
Disability, beginning with the first calendar month following the date the

10



--------------------------------------------------------------------------------

 

Executive’s employment is terminated due to his suffering of a Total and
Permanent Disability, and ending with the month of December, 2017, the Executive
shall, subject to the following provisions of this Section 6.03(b), be entitled
to payment from the Company of the amount by which the monthly premium payable
by the Executive to receive COBRA continuation coverage with respect to the
group medical insurance coverage which was in effect for the Executive
immediately prior to the termination of his employment exceeds the monthly
amount which the Executive was required to pay to the Company to maintain such
group medical insurance coverage for the calendar month immediately preceding
the date the Executive’s employment is terminated (such amount, adjusted, if
applicable, pursuant to Section 6.03(c) below in the case of the death of the
Executive, being hereinafter the “Monthly Supplemental Payment” and the
aggregate amount of the Monthly Supplemental Payments which the Executive would
be entitled to receive from the Company for the period described in this
sentence being hereinafter the “Supplemental Payment”). In the event that the
Executive’s employment is terminated due to his death, beginning with the first
calendar month following the calendar month in which the Executive’s death
occurs, and continuing through the month of December, 2017, the Company shall
pay to the Executive’s spouse, an amount equal to the Supplemental payment,
adjusted in the manner provided for by Section 6.03(c) below. In the event that
he Executive fails or refuses to execute and return the Waiver and Release to
the Company within the forty five (45) day period following the date the Company
delivers the Waiver and Release to the Executive, or if the Executive revokes
the Waiver and Release after it has been executed and delivered to the Company
and prior to the expiration of the period within which the Waiver and Release
may be revoked, the Executive shall not be entitled to receive any Monthly
Supplemental Payment or the Supplemental Payment provided for by this Section
6.03(b). In the event that the Executive executes and delivers the Waiver and
Release to the Company within the forty five (45) day period following the date
the Company delivers the Waiver and Release to the Executive and does not revoke
the Waiver and Release, in the first calendar month following the end of the six
(6) month period which begins on the effective date of the termination of the
Executive’s employment or, if earlier, in the first calendar month following the
date of death of the Executive (such calendar month being hereinafter the
“Supplemental Payment Commencement Month”) the Company shall pay to the
Executive (or, in the case of the Executive’s death, to the Executive’s spouse),
in one lump sum payment, an amount equal to the Monthly Supplemental Payment
multiplied by the sum of one (1) and the number of calendar months which elapse
during the period beginning with March, 2017 or, if earlier, the first calendar
month following the calendar month in which the Executive’s death occurs and
ending with the calendar month preceding the Supplemental Payment Commencement
Month. Thereafter, for each calendar month during the period beginning with the
first calendar month following the Supplemental Payment Commencement Month and
ending with the month of December, 2017, the Company shall pay to the Executive
(or, in the case of the Executive’s death, to the Executive’s Spouse), in one
lump sum payment, an amount equal to the Monthly Supplemental Payment.

(b)    In the event that: (i) the Executive’s employment is terminated as a
result of his death; or (ii) the death of the Executive occurs after the
termination of the Executive’s employment but prior to the Supplemental Payment
Commencement Month; or (iii) after the Supplemental Payment Commencement Month,
the amount of each Monthly Supplemental Payment which is payable following the
death of the Executive shall be reduced to reflect any

11



--------------------------------------------------------------------------------

 

reduction in the monthly amount of the premium payable to provide “employee + 1”
coverage under COBRA to the Executive and the Executive’s spouse as compared to
the monthly amount of the premium payable to provide “single” coverage under
COBRA to the Executive’s spouse.




ARTICLE 7.
Miscellaneous


7.01    Amendments. This Agreement may not be amended or modified orally, and no
provision hereof may be waived, except in a writing signed by the parties
hereto.

7.02    Assignment. This Agreement cannot be assigned by either party hereto
except with the written consent of the other.

7.03    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive and any successors in interest of the Company.

7.04    Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its respective stockholders, which shall be governed
by the General Company Law of the State of Delaware.

7.05    Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given and received: (a) if
delivered in person, on the date delivered to the Executive or, in the case of
the Company, on the date delivered to the Senior Vice President – Human
Resources; (b) if delivered by mail, five (5) business days following the
deposit of any such notice in the U.S. mail system for mailing by certified mail
or registered mail, postage prepaid, addressed to the Executive at the address
first above written or if to the Company, at its address first above written,
attention Senior Vice President – Human Resources; and (c) if delivered by
nationally recognized overnight delivery service, one (1) business day following
the date that such notice is deposited with such nationally recognized overnight
delivery service postage prepaid, addressed to the Executive at the address
first above written or if to the Company, at its address first above written,
attention Senior Vice President – Human Resources. From time to time, any party
hereto may designate by written notice any other address or party to which such
notice or communication or copies thereof shall be sent.

7.06    Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.

7.07    409A Savings Clause. (a)    Payment of the Transitional Services Salary
Payment is intended to satisfy the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (hereinafter “Section 409A”) as payments made
at a fixed time pursuant to a fixed

12



--------------------------------------------------------------------------------

 

schedule. Any other payments contemplated by this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. All
provisions shall, to the maximum extent possible, be construed and interpreted
in a manner which will cause such provisions to be implemented in a manner which
complies with the applicable requirements of Section 409A and the regulations
promulgated thereunder so as to avoid subjecting the Executive to taxation under
Section 409A(a)(i)(A) of the Internal Revenue Code of 1986, as amended.
Notwithstanding the provisions of Section 6.02(a)(iii), in the event that the
Executive’s employment is terminated due to Disability and the date the
termination is effective occurs on or after October 31, 2016, payment of the
suspended Transitional Services Salary Payment shall not begin until the later
of the first Pay Date occurring in 2017 and the first Pay Date occurring after
the last date on which the Waiver and Release is permitted to be revoked.


(a)    Any payments to be made under this Agreement which is conditioned upon a
termination of employment shall only be made if such termination of employment
constitutes a "separation from service" under Section 409A.”  Notwithstanding
any other provision of this Agreement, if at the time of the Executive's
termination of employment, he is a "specified employee", determined in
accordance with Section 409A, any payments and benefits provided under this
Agreement that are conditioned upon a separation from service shall not be paid
until the first payroll date to occur following the six-month anniversary of the
Executive's termination date ("Specified Employee Payment Date"). The aggregate
amount of any payments that would otherwise have been made during such six-month
period shall be paid in a lump sum on the Specified Employee Payment Date
without interest and thereafter, any remaining payments shall be paid without
delay in accordance with their original schedule. If the Executive dies during
the six-month period, any delayed payments shall be paid to the Executive's
estate in a lump sum upon the Executive's death.


(b)    To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:


(i)    the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.


(ii)    any reimbursement of an eligible expense shall be paid to the Executive
on or before the last day of the calendar year following the calendar year in
which the expense was incurred; and


(iii)    any right to reimbursements or in-kind benefits under this Agreement
shall not be subject to liquidation or exchange for another benefit.


7.08    Headings.    The headings of the Sections and Articles of this Agreement
are inserted for convenience only and shall not constitute a part hereof or
affect in any way the

13



--------------------------------------------------------------------------------

 

meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the day and year first above written.

GIBRALTAR INDUSTRIES, INC.
By: /s/ Frank G. Heard                /s/ Paul M. Murray
Name: Frank G. Heard                Paul M. Murray
Title: President & Chief Executive Officer
 


14



--------------------------------------------------------------------------------

 

EXHIBIT A

15



--------------------------------------------------------------------------------

 

WAIVER AND RELEASE AGREEMENT


This Waiver and Release Agreement (“Agreement”) is made as of this _____ day of
_____________, 201_, by Paul M. Murray, an individual residing at
___________________ (“Mr. Murray”).

RECITALS:


Mr. Murray was employed by Gibraltar Industries, Inc., a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York 14219 (the “Company”) as
its Senior Vice-President – Human Resources through March 28, 2016 and
thereafter as Senior Vice-President – Administration through ___________, 201_.
On _________, 201_, Mr. Murray retired from his employment with the Company. In
connection with the transitioning by Mr. Murray from his role as Senior
Vice-President – Human Resources to his role as Senior Vice-President –
Administration and the transitional services provided by Mr. Murray in
connection with his transitioning from such employment roles, the Company has,
subject to the terms and conditions of a Transitional Services Employment
Agreement made by and between Mr. Murray and the Company effective as of March
28, 2016 (the “Transitional Services Employment Agreement”), agreed to continue
to pay Mr. Murray his base salary and to provide Mr. Murray his group medical
insurance coverage through December 31, 2017.


In connection with the Company’s agreement to continue to pay Mr. Murray his
base salary and to continue to provide Mr. Murray his group medical insurance
coverage, the Company has requested that Mr. Murray provide the Company a waiver
and release.

CONSIDERATION:


NOW, THEREFORE, in consideration of the Company’s agreement to continue payment
to Mr. Murray of his base salary and the Company’s agreement to continue to
provide Mr. Murray his group medical insurance coverage and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mr. Murray hereby agrees as follows:


1.Retirement. Mr. Murray hereby confirms his retirement from his employment with
the Company effective as of ________________, 201_. Mr. Murray hereby further
confirms his resignation, effective as of March 28, 2016, from his position as
Senior Vice-President – Human Resources for the Company and from all positions
or offices he held as of such date as an elected officer of any subsidiary or
affiliated limited liability company of the Company. Mr. Murray hereby further
confirms that, effective as of the date of his retirement set forth above in
this Section 1, he shall be deemed to have resigned from any position he may
hold with the Company or any of the Company’s Affiliates (as hereinafter
defined), whether as an officer, Director, employee or member of any committee,
board or administrative body. Following the date hereof, Mr. Murray agrees to
execute and deliver any documents or instruments which may reasonably be
requested by the Company to formalize his resignations provided for by this
Section 1, effective as of the date of his retirement set forth above. For
purposes of this Agreement, the term “Affiliates” means each corporation,
limited liability

16



--------------------------------------------------------------------------------

 

company or other entity which is directly or indirectly controlled by the
Company. For purposes of the preceding sentence, the phrase “controlled by the
Company” means that the Company possesses, directly or indirectly, the power to
direct or cause the direction of the management policies of such corporation,
limited liability company or other entity, whether through the ownership of
securities, the ownership of partnership or limited liability company interests,
control over the Board of Directors or other governing body of such corporation,
limited liability company or other entity, by contract or otherwise.


2.Waiver and Complete Release. (a)    Mr. Murray, for himself and his heirs,
successors and assigns, in consideration of the sums and benefits to which he is
entitled under the terms of the Transitional Services Employment Agreement does
hereby forever discharge and release the Company and each of its Affiliates and
each of their respective agents, officers, shareholders, directors, employees,
successors and assigns, from any and all claims, demands, causes of action,
damages, complaints, expenses and compensation which he now has or may in the
future have, or which any person or entity may have on his behalf, on account of
or arising out of any matter or thing which has happened, developed or occurred
before the date hereof, known or unknown, including, without limitation, all
claims, demands, causes of action, damages, complaints, expenses and
compensation arising from: (i) Mr. Murray’s employment with the Company; or (ii)
any and all officerships, positions and authorities held by Mr. Murray with the
Company and any of its Affiliates; or (iii) the resignation of Mr. Murray from
his position as Senior Vice-President – Human Resources; or (iv) the termination
of Mr. Murray’s employment with the Company in connection with his retirement on
the date set forth above; or (v) the termination of any officerships, positions
and authorities held by Mr. Murray with the Company and any of its Affiliates.
Mr. Murray hereby waives any and all such claims, causes of action, demands,
damages, complaints, expenses and compensation of any type or description that
he has or might have against the Company and each of its Affiliates and each of
their respective agents, officers, shareholders, directors, employees,
successors and assigns. This release, discharge and waiver includes, but is not
limited to, any claims, demands, causes of action, damages, complaints, expenses
and compensation (collectively called "claims") arising out of or under the
following:


(i)The Federal Age Discrimination in Employment Act of 1967, as amended, which,
among other things, prohibits discrimination in employment on account of a
person's age.


(ii)The Federal Title VII of the Civil Rights Act of 1964, as amended, which,
among other things, prohibits discrimination in employment on account of a
person's race, color, religion, sex, or national origin.


(iii)The Federal Employee Retirement Income Security Act of 1974, as amended,
which, among other things, regulates pension and welfare plans and, which, among
other things, prohibits interference with individual rights protected under the
statute.



17



--------------------------------------------------------------------------------

 

(iv)The Americans With Disabilities Act, as amended, which, among other things,
prohibits discrimination relating to employment on account of a person's
handicap or disability.


(v)The Rehabilitation Act of 1973, as amended (applicable to Federal Government
contractors and subcontractors), which, among other things, requires affirmative
action for and prohibits discrimination against individuals by reason of
handicap.


(vi)The New York State Human Rights Law, as amended, which, among other things,
prohibits discrimination in employment on account of a person's age, race,
creed, color, religion, national origin, sex, disability, arrest record, marital
status, status as an ex-offender, genetic predisposition or carrier status.


(vii)Section 201-d of the New York State Labor Law, as amended, which, among
other things, prohibits discrimination on account of a person's political
activities outside of working hours, a person's legal use of consumable
products, an individual's legal recreational activities outside of working hours
and an individual's membership in a labor organization or exercise of rights
under the National Labor Relations Act, as amended.


(viii)Section 740 of the New York State Labor Law, as amended, which, among
other things, prohibits retaliatory action against an employee because of
whistle-blower activity.


(ix)Any Federal, State or local law or rule, regulation, executive order or
guideline, including, but not limited to, those laws specifically described
above.


(x)All constitutional violations, defamation, wrongful discharge, attorney fees,
costs, breach of contract, breach of implied contract, negligence of any kind,
including, but not limited to, negligent performance of contractual obligations,
breach of the covenant of good faith and fair dealing, tortious interference
with business and/or contractual relationship (or prospective relationship),
violation of the penal statutes, retaliatory discharge, whistle-blower's claims,
estoppel of any kind, loss of consortium, exemplary damages, negligent and/or
intentional infliction of mental or emotional distress, discrimination,
harassment and/or retaliation or wrongful action which has been or could have
been alleged under the common law, any civil rights or equal opportunity
employment law, or any other federal, state or local statute, ordinance,
regulation or rule.


(xi)Any oral or written contract of employment or other engagement or authority
with or on behalf of the Company or any of its Affiliates, express or implied,
or any oral or written agreement, express or implied, purporting to establish
terms and conditions of employment or other engagement or authority or
addressing termination of same.


(a)Mr. Murray specifically understands and agrees that the termination of his
employment and all positions and authorities with or on behalf of the Company
and its Affiliates

18



--------------------------------------------------------------------------------

 

does not violate or disregard any oral or written promise or agreement, of any
nature whatsoever, express or implied. If any contracts or agreements exist
concerning the employment of Mr. Murray by the Company, concerning other
positions or authorities held by Mr. Murray with or on behalf of the Company or
concerning the terms and conditions of such employment or other positions or
authorities or the termination of same, whether oral or written, express or
implied, such contracts or agreements are hereby terminated and are null and
void, effective as of the date hereof.


(b)The waiver and release contained in this Section 2 includes, but is not
limited to, a waiver, discharge and release by Mr. Murray of each of the
Company, the Company’s Affiliates and each of their respective agents, officers,
shareholders, directors, employees, successors and assigns, from any damages or
relief of whatever nature or description, including, but not limited to,
compensatory and punitive damages and equitable forms of relief, as well as any
claim for attorneys fees or costs, which may arise from any of the claims
waived, discharged or released.


(c)Mr. Murray agrees that the waiver and release contained in this Section 2 may
be enforced in any federal, state or local court and before any federal, state
or local administrative agency or body.


(d)Subject to the provisions of Section 3 hereof, Mr. Murray agrees not to
commence or continue any action or proceeding in any federal, state or local
court, concerning his employment with the Company or officerships, positions or
authorities held with the Company or Mr. Murray’s separation from such
employment, officerships, positions or authorities, or anything else included in
the waiver and release contained in this Section 2.


3.Preservation of Certain Rights.    (a) Notwithstanding the provisions of
Section 2 above, nothing in this Agreement shall be deemed or construed to
constitute a waiver or release by Mr. Murray of: (i) any rights he has to
payment of any amounts due to him in connection with his retirement under the
terms of the Transitional Services Employment Agreement; (ii) any rights he has
to payment of any amounts due him under the terms of the Gibraltar Deferred
Compensation Plan; and (iii) any rights to indemnification he has as provided
under the Certificate of Incorporation of the Company and under applicable law
as in effect as of the date of his retirement set forth above.

(a)    In addition to the rights preserved by Mr. Murray as described in Section
3(a) above and notwithstanding anything to the contrary contained in this
Agreement, Mr. Murray expressly reserves all of the following rights he has (as
such rights have been confirmed in the Transitional Services Employment
Agreement): (i) the right to continue to receive payment of his base salary
through December 31, 2017, in substantially equal installments in accordance
with the payroll policies of the Company applicable to salaried employees of the
Company employed at the Company’s Buffalo, New York, corporate headquarters; and
(ii) the right, as provided for by the Transitional Services Employment
Agreement, to receive the Supplemental Payment


19



--------------------------------------------------------------------------------

 

(b)    In addition to the rights preserved by Mr. Murray as described in
Sections 3(a) and 3(b) above and notwithstanding anything to the contrary
contained in this Agreement, Mr. Murray expressly reserves all rights he has to
payment of all amounts which he is entitled to receive pursuant to the terms of
the Company’s Management Stock Purchase Plan as amended and restated effective
as of June 27, 2012 (the “ 2012 MSPP”) and the Company’s Management Stock
Purchase Plan as adopted effective May 7, 2015 (the 2015 MSPP”), including, but
not limited to, rights to payment for amounts deferred by Mr. Murray and rights
to payment of amounts attributable to matching restricted stock units allocated
by the Company to Mr. Murray based on his deferrals prior to his retirement (all
amounts which Mr. Murray is entitled to receive under the terms of the 2012 MSPP
and the 2015 MSPP, including amounts attributable to Mr. Murray’s deferrals and
amounts attributable to matching restricted units allocated by the Company to
Mr. Murray being hereinafter the being hereinafter the “MSPP Payment
Entitlement”). For the avoidance of doubt, the rights reserved by Mr. Murray
pursuant to this Section 3(c) includes and is intended to include the right to
receive the MSPP Payment Entitlement and the right to bring legal proceedings
against the Company to enforce his right to receive the MSPP Payment
Entitlement.

(c)    In addition to the rights preserved by Mr. Murray as described in
Sections 3(a), 3(b) and 3(c) above and notwithstanding anything to the contrary
contained in this Agreement, Mr. Murray expressly reserves all rights he has:
(i) to payment of all amounts, if any, which he is entitled to receive pursuant
to the terms of any performance stock unit awards he has received prior to the
date hereof pursuant to the Gibraltar Industries, Inc. 2005 Equity Incentive
Plan (hereinafter the “2005 Omnibus Plan”) and pursuant to the Gibraltar
Industries, Inc. 2015 Equity Incentive Plan (the “2015 Omnibus Plan”); and (ii)
to issuance of any shares of common stock of the Company pursuant to the terms
of any restricted stock unit awards granted to Mr. Murray prior to the date
hereof pursuant to the terms of the 2005 Omnibus Plan and pursuant to the 2015
Omnibus Plan (Mr. Murray’s rights to payment for such performance stock units
and Mr. Murray’s rights to issuance of shares of common stock of the Company for
such restricted stock units being hereinafter the “Equity Incentive Award
Entitlement”). For the avoidance of doubt, the rights reserved by Mr. Murray
pursuant to this Section 3(d) includes and is intended to include the right to
receive the Equity Incentive Award Entitlement and the right to bring legal
proceedings against the Company to enforce his right to receive the Equity
Incentive Award Entitlement.

(d)    Notwithstanding the provisions of Section 2(e) above, Mr. Murray shall
not be prohibited from filing a charge or complaint against the Company or any
of its Affiliates with the U.S. Equal Employment Opportunity Commission (the
“EEOC”) or from participating in any investigation or proceeding which may be
brought by the EEOC or any other governmental agency or authority against the
Company or any of its Affiliates; provided that Mr. Murray shall not be
permitted to participate in or receive any monetary damages or assessments made
by the EEOC or any other such governmental agency or authority against the
Company or any of its Affiliates. Finally, the provisions of Section 2(e) above
shall not prohibit Mr. Murray from challenging the validity of the waiver and
release of claims Mr. Murray may have under Section 2(a)(i) above.



20



--------------------------------------------------------------------------------

 

4.Restrictive Covenants.


5.Non-Disparagement. Mr. Murray shall not disparage the Company or any of its
Affiliates, their products or services, or their shareholders, officers,
directors or employees, in any way orally or in writing.


6.No Disability. Mr. Murray acknowledges that, to the best of his knowledge, he
has not sustained any disabling personal injury and/or occupational disease
which has resulted in a loss of wage earning capacity during his employment with
the Company or due to the separation from that employment and that he has no
personal injury and/or occupational disease which has been contributed to, or
aggravated or accelerated in a significant manner by his employment with the
Company and/or the separation from that employment.


7.Advice of Counsel. Mr. Murray represents and warrants that the Company has
encouraged and advised Mr. Murray, prior to signing this Agreement, to consult
with an attorney of Mr. Murray’s choosing concerning all of the terms of this
Agreement and Mr. Murray’s retirement from employment with the Company.


8.Employee Review and Delivery of Agreement. (a) Mr. Murray represents and
warrants that the Company has given Mr. Murray a reasonable period of time, of
at least twenty-one (21) days, for Mr. Murray to consider all the terms of this
Agreement and for the purpose of consulting with an attorney if Mr. Murray so
chose. A copy of this Agreement was presented to Mr. Murray, in person on
____________ 201_. If this Agreement has been executed by Mr. Murray prior to
the end of the twenty-one (21) day period beginning on such date, Mr. Murray
represents that he has freely and willingly elected to do so.


(a)    Mr. Murray represents and warrants that he has carefully read each and
every provision of this Agreement and that he fully understands all of the terms
and conditions of this Agreement.

(b)    Mr. Murray represents and warrants that he enters into this Agreement
voluntarily, of his own free will, without any pressure or coercion from any
person or entity, including, but not limited to, the Company, any of the
Company’s Affiliates or any of their representatives.


9.Employee Revocation Rights.     This Agreement may be revoked by Mr. Murray
within seven (7) calendar days after the date this Agreement is signed by Mr.
Murray, by giving written notice of revocation to the Company’s Senior
Vice-President of Human Resources. This Agreement shall not become effective or
enforceable until the revocation period has expired.


10.Interpretation. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. In case any one or

21



--------------------------------------------------------------------------------

 

more of the provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby and this Agreement shall be interpreted as if such invalid,
illegal or unenforceable provision was not contained herein.


11.Acknowledgments. MR. MURRAY HEREBY EXPRESSLY WARRANTS AND REPRESENTS THAT,
BEFORE ENTERING INTO THIS AGREEMENT, HE HAS RECEIVED A REASONABLE PERIOD OF TIME
WITHIN WHICH TO CONSIDER ALL OF THE PROVISIONS CONTAINED IN THIS AGREEMENT, THAT
HE HAS FULLY READ, INFORMED HIMSELF OF AND UNDERSTANDS ALL THE TERMS, CONTENTS,
CONDITIONS AND EFFECTS OF ALL PROVISIONS OF THIS AGREEMENT, AND THAT HE
CONSIDERS ALL SUCH PROVISIONS TO BE SATISFACTORY.


MR. MURRAY FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT NO PROMISE OR
REPRESENTATION OF ANY KIND HAS BEEN MADE, EXCEPT THOSE EXPRESSLY STATED IN THIS
AGREEMENT.


MR. MURRAY FURTHER EXPRESSLY WARRANTS AND REPRESENTS THAT HE ENTERS INTO THIS
AGREEMENT KNOWINGLY AND VOLUNTARILY.

12.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the personal representatives and successors in interest of Mr. Murray and
shall be binding upon and inure to the benefit of any successors in interest of
the Company.


13.Applicable Law. This Agreement shall be governed and construed in accordance
with the internal laws of the State of New York without reference to its
conflicts of laws principles.


14.Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given or delivered and received,
when delivered if delivered by hand in person, or, if mailed, five (5) business
days following the deposit of any such notice in the U.S. mail system by
certified mail or registered mail postage prepaid, addressed to Mr. Murray at
the address first above written, or if to the Company, to the attention of the
Company’s Chief Executive Officer at the address of the Company first above
written. From time to time, any party hereto may designate by written notice any
other address or party to which such notice or communication or copies thereof
shall be sent.


15.Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not constitute a part hereof or affect in any way the
meaning or interpretation of this Agreement.











22



--------------------------------------------------------------------------------

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]







23



--------------------------------------------------------------------------------

        

IN WITNESS WHEREOF, the parties have executed this agreement on and as of the
date first set forth above.


GIBRALTAR INDUSTRIES, INC.




By: _________________________________






_____________________________________
PAUL M. MURRAY





Signature Page to Waiver and Release


24

